Detailed Action
The instant application having Application No. 16/564,898 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 9/9/19. Claims 1-20 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant's drawings submitted 9/9/19 are acceptable for examination purposes. 

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation of “detect a mapping entry corresponding to the request, which are received from the map data receiver, snoop the detected mapping entry.” It is unclear if multiple mapping entries are detected and received, or a single one, as both singular and plural language are used. 
Claim 1 also recites “a map data controller configured to detect a mapping entry corresponding to the request, which are received from the map data receiver, snoop the detected mapping entry.” Bus-snooping is utilized to maintain cache coherency. It is unclear from the specification or drawings what other caches are used or how snooping is taking place. Therefore it is unclear what applicant intends by using the term “snoop,” as it appears to deviate from the ordinary meaning. Claims 13 and 20 recite similar limitations. 
Claim 6 recites “wherein the comparator receives the new mapping entry from the mapping entry storage until all mapping entries…are received.” It is unclear whether multiple mapping entries or a singular mapping entry are being received.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-4, 12-14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bazarsky et al. (U.S. Patent No. 10,732,847), herein referred to as Bazarsky et al.
Referring to claim 1, Bazarsky discloses as claimed, a memory controller for controlling a memory device in response to a request from a host, the memory controller comprising: a processor configured to drive firmware for controlling 5communication between the host and the memory device (see fig. 6, showing a controller 102, responding to host requests, and col. 4, lines 1-10, where the controller would have a processor); a map data receiver configured to receive map data including a plurality of mapping entries, including physical block addresses, for operations to be performed on the memory device, from the memory device under the control of the processor (see fig. 6, showing the controller side memory interface receiving entries containing logical and physical block addresses from the NV memory and sending them to ram. Also see col. 14, 24-45, where if a requested entry is not in RAM, then it is transferred to RAM); and 10a map data controller configured to detect a mapping entry corresponding to the request, which are received from the map data receiver, snoop the detected mapping entry and output the detected mapping entry to the processor (see col. 14, lines 22-37, where the controller may include a cache checking module to determine whether a target entry is stored in RAM. If it is detected, then it provides the entry to the physical address ID module, which as stipulated in col. 4, lines 4-10, may be a processor or processing circuitry).  
15As to claim 2, Bazarsky et al. also disclose the memory controller of claim 1, further comprising a buffer memory configured to store the map data received from the map data receiver (see fig. 6, showing RAM 116, which includes buffers as disclosed in col. 5, lines 54-60
As to claim 3, Bazarsky et al. also disclose the memory controller of claim 1, wherein the map data 20controller includes: a mapping entry storage configured to store the plurality of mapping entries received from the map data receiver (see fig. 6, showing a group of entries 613 as well as an entry location database); a requested logical block address storage configured to store the requested logical block address (see col. 14, lines 23-37, where logical address information is sent on a request and then compared with entries already in RAM. Therefore the logical address information would need to be stored to be compared); and a comparator configured to compare the requested logical block address and the plurality of mapping entries to detect the mapping entry corresponding to the request (see col. 14, lines 22-37, where the cache checking module may determine if the logical address received form the host is stored in RAM by comparing it against entries already in RAM).  
As to claim 4, Bazarsky et al. also disclose the memory controller of claim 3, wherein the comparator outputs, to the processor, a mapping entry corresponding to the requested logical block address among the plurality of mapping entries as the mapping entry corresponding to the request (see col. 14, lines 22-37, where the controller may include a cache checking module to determine whether a target entry is stored in RAM. If it is detected, then it provides the entry to the physical address ID module, which as stipulated in col. 4, lines 4-10, may be a processor or processing circuitry).  
As to claim 12, Bazarsky et al. also disclose the memory controller of claim 2, further comprising a channel through which the map data receiver 10and the buffer memory are coupled to each other, wherein the map data receiver transmits the map data to the buffer memory through the channel, and wherein the map data controller receives the map data transmitted through the channel to detect the mapping entry corresponding to the 15request (see fig. 6, showing a channel from the NV memory to the controller side memory interface to the RAM, which contains buffer memories).  
Referring to claim 13, Bazarsky discloses as claimed, a method for operating a memory controller for controlling a memory device in response to a request from a host, the method see fig. 6, showing the controller side memory interface receiving entries containing logical and physical block addresses from the NV memory and sending them to ram. Also see col. 14, 24-45, where if a requested entry is not in RAM, then it is transferred to RAM); detecting a mapping entry corresponding to the request among the plurality of mapping entries; and  96)(~snooping the detected mapping entry and outputting the detected mapping entry to a processor included in the memory controller (see col. 14, lines 22-37, where the controller may include a cache checking module to determine whether a target entry is stored in RAM. If it is detected, then it provides the entry to the physical address ID module, which as stipulated in col. 4, lines 4-10, may be a processor or processing circuitry).  
As to claim 14, Bazarsky et al. also disclose the method of claim 13, wherein, in the outputting of the 5mapping entry, a mapping entry corresponding to the requested logical block address among the plurality of mapping entries is output as the mapping entry corresponding to the request (col. 14, lines 23-37, where logical address information is sent on a request and then compared with entries already in RAM, and then the entry is provided to the physical address ID module, which as stipulated in col. 4, lines 4-10, may be a processor or processing circuitry).  
Referring to claim 20, Bazarsky discloses as claimed, an operating method of a memory controller, the operating method comprising: caching plural map entries provided from a memory device, each 15map entry representing a mapping relationship between a logical address and a physical address (see fig. 6, showing the controller side memory interface receiving entries containing logical and physical block addresses from the NV memory and sending them to ram. Also see col. 14, 24-45, where if a requested entry is not in RAM, then it is transferred to RAM); snooping, during the caching, the map entries being cached; detecting, during the caching, a map entry having a requested logical address provided from a host among the snooped map entries; 20and controlling the memory device to see col. 14, lines 22-37, where the controller may include a cache checking module to determine whether a target entry is stored in RAM. If it is detected, then it provides the entry to the physical address ID module, which as stipulated in col. 4, lines 4-10, may be a processor or processing circuitry. The operation performed would be a read or write operation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bazarsky et al. in view of Patel et al. (U.S. Patent Application No. 2020/0050393), herein referred to as Patel et al.
As to claim 5, Bazarsky et al. disclose the claimed invention except for the memory controller of claim 3, wherein the comparator compares, when the requested logical block address is provided in plurality, each of the plurality of requested logical block addresses with each of the plurality of mapping entries.  
see para. 43, where a memory may receive commands to read multiple logical block addresses. See para. 55-58, where addresses are compared to determine if it is available for readout. When applied to Bazarsky et al, this would involve comparing with mapping entries to determine if the entry is in the memory).  
	Bazarsky al. and Patel et al. are analogous art because they are from the same field of endeavor of memory reads (see Bazarsky et al., abstract, and Patel et al., abstract, regarding memory reads).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bazarsky et al. to comprise wherein the comparator compares, when the requested logical block address is provided in plurality, each of the plurality of requested logical block addresses with each of the plurality of mapping entries, as taught by Patel et al., in order to allow for fewer commands from the host, as well as increased speed, as groups of entries may be sent and received. See Bazarsky et al., fig. 6, showing a group of entries being copied.
As to claim 6, Bazarsky et al. and Patel et al. also disclose the memory controller of claim 5, wherein the comparator receives the new mapping entry from the mapping entry storage until all mapping entries corresponding to the plurality of requested logical block addresses are received (see Patel et al., fig. 6, showing that data is continuously read until the last address is read).  
As to claim 7, Bazarsky et al. and Patel et al. also disclose the memory controller of claim 5, wherein the comparator: outputs, to the processor, any one mapping entry among the plurality of mapping entries, which corresponds to any one of the plurality of requested logical block addresses (see Bazarsky et al., col. 14, lines 22-37, where the controller may include a cache checking module to determine whether a target entry is stored in RAM. If it is detected, then it provides the entry to the physical address ID module, which as stipulated in col. 4, lines 4-10, may be a processor or processing circuit); and outputs, to the requested logical block address storage, an 94interrupt signal representing that any one mapping entry among the plurality of mapping entries, which corresponds to any one of the plurality of requested logical block addresses, has been output (see Patel et al., para. 45, where on completing an operation, a memory might provide an indication it is ready to receive further commands. When applied to Bazarsky et al., this would allow for an indication after a mapping entry has been compared and output).  
As to claim 8, Bazarsky et al. and Patel et al. also disclose the memory controller of claim 7, wherein the requested logical block address storage outputs another requested logical block address except the one requested logical block address among the plurality of requested logical block addresses to the comparator, corresponding to the interrupt signal (see Patel et al., para. 45, where on completing an operation, a memory might provide an indication it is ready to receive further commands, and a next command would be issued, resulting in a next logical address comparison, as applied to Bazarsky et al).  
As to claim 9, Bazarsky et al. and Patel et al. also disclose the memory controller of claim 5, wherein, when any one mapping entry among the plurality of mapping entries corresponds to any one requested logical block address among the plurality of requested logical block addresses, the comparator stores the one mapping entry 15among the plurality of mapping entries (see Patel et al., para. 45-47, where data is latched into the page buffer on completing a read and an indication sent that data is available. Bazarsky et al., col. 14, liens 22-52 also teaches where after comparison, entries are sent to and stored by the physical address ID module, where the physical address is extracted and used for memory access).  
As to claim 10, Bazarsky et al. and Patel et al. also disclose the memory controller of claim 9, wherein the comparator stores all mapping entries corresponding to any one mapping entry among the plurality of mapping entries, which corresponds to each of the 20plurality of requested logical block see Patel et al., para. 45-47, where data is latched into the page buffer on completing a read and an indication sent that data is available. Bazarsky et al., col. 14, liens 22-52 also teaches where after comparison, entries are sent to and stored by the physical address ID module, where the physical address is extracted and used for memory access).  
As to claim 11, Bazarsky et al. and Patel et al. also disclose the memory controller of claim 5, wherein, when the plurality of requested logical block addresses are consecutive entries, and a first entry among the consecutive entries corresponds to any one mapping entry among the plurality of mapping entries, the comparator outputs the one mapping entry among the plurality of mapping entries and then 5consecutively outputs mapping entries which number corresponds to the number of the plurality of requested logical block addresses (see Patel et al., para. 43, where a read request for address 0 -> address n-1 is received. See Patel et al., para. 45-47, where a next address is read after the first address 0, and then 1 and then 2, which would be consecutively. Each are also output consecutively, which when applied to Bazarsky et al. would allow for consecutive mapping entries to be output).  
As to claim 15, Bazarsky et al. disclose the claimed invention except for wherein the outputting of the mapping 10entry includes comparing, when the requested logical block address is provided in plurality, each of the plurality of requested logical block addresses with each of the plurality of mapping entries.  
However, Patel et al. disclose wherein the outputting of the mapping 10entry includes comparing, when the requested logical block address is provided in plurality, each of the plurality of requested logical block addresses with each of the plurality of mapping entries (see para. 43, where a memory may receive commands to read multiple logical block addresses. See para. 55-58, where addresses are compared to determine if it is available for readout. When applied to Bazarsky et al, this would involve comparing with mapping entries to determine if the entry is in the memory).  
	Bazarsky al. and Patel et al. are analogous art because they are from the same field of endeavor of memory reads (see Bazarsky et al., abstract, and Patel et al., abstract, regarding memory reads).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bazarsky et al. to comprise wherein the outputting of the mapping 10entry includes comparing, when the requested logical block address is provided in plurality, each of the plurality of requested logical block addresses with each of the plurality of mapping entries, as taught by Patel et al., in order to allow for fewer commands from the host, as well as increased speed, as groups of entries may be sent and received. See Bazarsky et al., fig. 6, showing a group of entries being copied.
As to claim 16, Bazarsky et al. and Patel et al. also disclose the method of claim 15, further comprising outputting an 15interrupt signal representing that a mapping entry corresponding to the one requested logical block address has been output (see Patel et al., para. 45, where on completing an operation, a memory might provide an indication it is ready to receive further commands. When applied to Bazarsky et al., this would allow for an indication after a mapping entry has been compared and output).  
As to claim 17, Bazarsky et al. and Patel et al. also disclose the method of claim 16, further comprising: comparing the plurality of requested logical block addresses with 20any one mapping entry among the plurality of mapping entries and then receiving a new mapping entry among the plurality of mapping entries (see Bazarsky et al., col. 14, lines 22-37, where the controller may include a cache checking module to determine whether a target entry is stored in RAM. If it is detected, then it provides the entry to the physical address ID module, which as stipulated in col. 4, lines 4-10, may be a processor or processing circuit); and receiving another requested logical block address except the one requested logical block address among the plurality of requested logical block addresses, corresponding see Patel et al., para. 45, where on completing an operation, a memory might provide an indication it is ready to receive further commands. When applied to Bazarsky et al., this would allow for an indication after a mapping entry has been compared and output). 
As to claim 18, Bazarsky et al. and Patel et al. also disclose the method of claim 15, further comprising, when the one mapping entry corresponds to any one requested logical block address 5among the plurality of requested logical block addresses, storing the corresponding mapping entry (see Patel et al., para. 45-47, where data is latched into the page buffer on completing a read and an indication sent that data is available. Bazarsky et al., col. 14, liens 22-52 also teaches where after comparison, entries are sent to and stored by the physical address ID module, where the physical address is extracted and used for memory access).  
As to claim 19, Bazarsky et al. and Patel et al. also disclose the method of claim 18, further comprising, when all mapping entries respectively corresponding to the plurality of requested logical 10block addresses are stored, outputting the corresponding mapping entries (see Patel et al., para. 45-47, where data is latched into the page buffer on completing a read and an indication sent that data is available. Bazarsky et al., col. 14, liens 22-52 also teaches where after comparison, entries are sent to and stored by the physical address ID module, where the physical address is extracted and used for memory access).  

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are the subject of a first action non-final.
 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132